         Case 1-19-46761-nhl     Doc 35    Filed 04/15/20     Entered 04/15/20 20:34:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                        Chapter 7 (converted on 3/4/2020)
In re:                                                  Case No.: 19-46761-nhl

SERENA ANTOINETTE MAY                                   Hon. Nancy Hershey Lord
                                                        Return Date: April 30, 2020
                             Debtor.                    Motion Time: 2:00 p.m.
                                                        Deadline to Respond: April 23, 2020

              NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY

          PLEASE TAKE NOTICE that upon the motion of secured creditor U.S. Bank National

 Association, as Trustee for the Holders of the First Franklin Mortgage Loan Trust Mortgage

 Pass-Through Certificates, Series 2005-FF10 (“Secured Creditor”), and upon all pleadings and

 proceedings heretofore had herein, Secured Creditor – through its co-counsel Parker Ibrahim &

 Berg LLP – shall join in the motion filed by co-counsel Margolin & Weinreb Law Group, LLP

 (ECF Doc. No. 15) and shall further move before the Honorable Nancy Hershey Lord, for an

 Order: (i) granting stay relief pursuant to 11 U.S.C. §§ 362(d)(1) and (d)(2); (ii) dismissing

 debtor Serena May’s (“Debtor”) bankruptcy case; and (iii) barring Debtor from filing any

 bankruptcy petition in any jurisdiction for a period of two (2) years from entry of the Order and

 granting prospective stay relief, together with such other and further relief as the Court deems

 just and equitable.

                       Date and time of hearing: April 30, 2020
                       Location:           United States Bankruptcy Court
                                           271-C Cadman Plaza East
                                           Brooklyn, New York 11201-1800
                                           Courtroom #3577, 3rd Floor


          PLEASE TAKE FURTHER NOTICE that in support of this motion, Secured Creditor

 shall rely upon the accompanying Declaration of Rachel G. Packer, Esq., with accompanying
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




exhibits. A proposed form of Order will be submitted via ECF in accordance with the EDNY

Local Rules.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested on this motion if

opposition is timely filed and served. The motion shall be deemed unopposed if responsive

papers, stating with particularity the basis of the opposition to the relief sought, are not timely

filed and served in accordance with the Rules of the Court.

Dated: April 15, 2020                        Respectfully submitted,

                                             PARKER IBRAHIM & BERG LLP
                                             Co-Counsel for Secured Creditor,
                                             U.S. Bank National Association, as Trustee for the
                                             Holders of the First Franklin Mortgage Loan Trust
                                             Mortgage Pass-Through Certificates, Series 2005-
                                             FF10

                                             /s/ Rachel G. Packer
                                             Rachel G. Packer, Esq.
                                             5 Penn Plaza, Suite 2371
                                             New York, New York 10001
                                             Telephone: (212) 596-7037
                                             E-mail: rachel.packer@piblaw.com

                                             Please reply to Somerset office

                                             270 Davidson Avenue, 5th Floor
                                             Somerset, New Jersey 08873
                                             Telephone: (908) 725-9700

To:    Serena Antoinette May
       167-38 109th Road
       Jamaica, New York 11433
       Pro Se Debtor

       Serena Antoinette May
       233 Canfield Terrace
       Frederick, Maryland 21702
       Pro Se Debtor




                                                2
Case 1-19-46761-nhl      Doc 35      Filed 04/15/20   Entered 04/15/20 20:34:34




 Alan Smikun, Esq.
 The Margolin & Weinreb Law Group, LLP
 165 Eileen Way Suite 101
 Syosset, New York 11791
 Co-Counsel for Secured Creditor

 Richard J. McCord, Trustee
 Certilman Balin Adler & Hyman
 90 Merrick Avenue
 East Meadow, New York 11554
 Chapter 7 Trustee

 Marianne DeRosa, Trustee
 Office of the Chapter 13 Trustee
 100 Jericho Quadrangle, Suite 127
 Jericho, New York 11753
 Chapter 13 Trustee

 Office of the United States Trustee
 Eastern District of NY (Brooklyn Office)
 U.S. Federal Office Building
 201 Varick Street, Suite 1006
 New York, New York 10014
 U.S. Trustee

 U.S. Bank National Association
 c/o Sheldon May & Associates, PC
 255 Merrick Road
 Rockville Centre, New York 11570-5211

 ECMC
 PO Box 16408
 St. Paul, Minnesota 55116-0408

 Santander Consumer USA, Inc.
 P.O. Box 560284
 Dallas, Texas 75356-0284




                                         3
         Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                                    Case No.: 1-19-46761-nhl

SERENA ANTOINETTE MAY
                                                           Chapter 7 (converted on 3/4/2020)
                               Debtor.


               DECLARATION IN SUPPORT OF MOTION FOR STAY RELIEF

          I, Rachel G. Packer, Esq., hereby declare, under penalty of perjury, as follows:

          1.     I am an attorney-at-law admitted to practice in the State of New York and before

 this Court, and a partner with the law firm of Parker Ibrahim & Berg LLP (“PIB”), co-counsel for

 secured creditor U.S. Bank National Association, as Trustee for the Holders of the First Franklin

 Mortgage Loan Trust Mortgage Pass-Through Certificates, Series 2005-FF10 (“Secured

 Creditor”).

          2.     I submit this declaration in further support of the Secured Creditor’s pending

 motion for relief from the automatic stay (Doc. No. 15, hereinafter the “M&W MFR”) and in

 support of Secured Creditor’s instant motion for additional stay relief pursuant to 11 U.S.C. §§

 362(d)(1) and (d)(2) in connection with: (1) a lawsuit filed by debtor Serena Antoinette May

 (“Debtor”) in the United States District Court for the Eastern District of New York assigned

 Case No. 19-cv-06519(KAM)(LB) (the “EDNY Action”); (2) a UCC Financing Statement filed

 by Debtor under Filing No. 201911108492852 (the “UCC Statement”);1 and (3) a motion by



 1
  While Secured Creditor is named in the Appellate Motion, it is not named in the EDNY Action
 or the UCC Statement. As PIB and its individual attorneys have been improperly named in the
 EDNY Action and UCC Statement solely due to their representation of Secured Creditor in
 connection with this bankruptcy case, the related foreclosure action and appeal, the Secured
 Creditor, PIB, and its individual attorneys seek the within relief to address and dispose of the
 EDNY Action, UCC Statement, and Appellate Motion.
                                                   4
      Case 1-19-46761-nhl        Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




Debtor pending before the New York Supreme Court, Appellate Division, Second Department

assigned Docket No. 2019-07124 (the “Appellate Motion”).

                                        JURISDICTION

       3.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

       4.      The statutory predicates for the relief requested herein are 11 U.S.C. §§ 362(d)

and 1307(c), Rule 4001(a) of the Federal Rules of Bankruptcy Procedure, and Local Bankruptcy

Rule 4001-1.

                                PRELIMINARY STATEMENT

       5.      Secured Creditor is entitled to additional stay relief, dismissal of this action, and

an order barring Debtor from additional bankruptcy filings for a period of two years for

numerous reasons Debtor cannot dispute.

       6.      First, contrary to the misrepresentations made in Debtor’s current bankruptcy

petition, Debtor does not own or reside at the property located at 167-38 109th Road, Jamaica,

New York 11433 (the “Property”), which she lists on her petition as her primary residence.

Indeed, Debtor does not even reside in the state of New York; instead, she has been living in

Maryland for the last several years, and she admittedly has tenants living at the Property.

Further, Secured Creditor has been the record owner of the Property since May 24, 2018, having

obtained a referee’s deed in the pending state court foreclosure action against Debtor.

Accordingly, the Property is not part of Debtor’s bankruptcy estate, there is no existing mortgage

on the Property, and the eviction proceedings related to the Property should not be subject to the

automatic stay. Here, it is clear that Debtor simply filed her latest petition to further hinder and




                                                 5
      Case 1-19-46761-nhl         Doc 35      Filed 04/15/20   Entered 04/15/20 20:34:34




delay the Secured Creditor from evicting the current occupants (which do not include Debtor)

and taking rightful possession of the Property.

       7.      Second, Secured Creditor seeks prospective stay relief and a bar on future

bankruptcy filings for a period of two (2) years so that Debtor will not be able to use repeated

bankruptcy petitions to frustrate eviction proceedings indefinitely. This is the second bankruptcy

case Debtor commenced within the calendar year 2019. In the first case, this Court granted stay

relief to Secured Creditor with respect to the Property before dismissing the action due to

Debtor’s failure to cooperate with the Trustee and provide necessary documents. Months later,

Debtor hastily filed this instant case the same day that the Second Department declined her

request for a stay of eviction proceedings.

       8.      Further, the documents on record with this Court and with the state trial and

appellate courts establish that the Debtor filed her latest petition in bad faith, and she can be

expected to file again (in this Court or elsewhere) if the current case – in connection with which

Debtor has made purposeful misrepresentations to the Court – is dismissed before eviction

proceedings can be completed. Therefore, prospective stay relief precluding Debtor’s further use

of the Bankruptcy Court as a scheme to hinder and delay enforcement of Secured Creditor’s

rights is warranted here.

       9.      Finally, Secured Creditor seeks additional stay relief with respect to Debtor’s

frivolous EDNY Action, a frivolous UCC Statement naming the undersigned, my colleague

Christopher P. Spina, and PIB, and an Appellate Motion seeking to vacate Debtor’s dismissed

and improper appeal in the related foreclosure action, in order to afford the Secured Creditor an

opportunity to dispose of same.




                                                  6
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20      Entered 04/15/20 20:34:34




       10.     Accordingly, this Court should grant Secured Creditor’s application (and that of

its co-counsel as requested in the M&W MFR) in its entirety.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       11.     Secured Creditor respectfully joins in and repeats the facts and procedural history

as alleged by co-counsel Margolin & Weinreb in the M&W MFR (Doc. No. 15) with the

following additional facts.

       12.     The Debtor’s instant bankruptcy petition, filed just five days before a scheduled

foreclosure sale and following denial of her request for a stay by the New York Supreme Court,

Appellate Division (the “Second Department”), in a state court foreclosure action which has

spanned more than eight years, and where the subject property was sold at auction nearly two

years ago, is nothing more than the latest example of Debtor’s dilatory, frivolous, and

sanctionable conduct calculated to delay the foreclosure action into perpetuity. This is Debtor’s

second bankruptcy filing in the span of less than a year, the prior action having been dismissed

by this Court on motion of the Chapter 13 Trustee due to Debtor’s failure to make Chapter 13

plan payments to the Trustee, failure to comply with 11 U.S.C. § 521(e)(2)(A)(i), and failure to

comply with the disclosure requirements of E.D.N.Y. LBR 2003-1. See true and correct copy of

Order Dismissing Case filed June 25, 2019, along with the ECF docket report, annexed hereto as

Exhibit A.

       13.     In addition to Debtor’s repeated frivolous filings in the state court foreclosure

action, Debtor has also filed the EDNY Action – a frivolous federal complaint in the Eastern

District of New York against the undersigned, my colleague Christopher Spina, the state court-

appointed foreclosure referee Ralph Russo, the “City Marshall,” and various other attorneys

(including co-counsel Margolin & Weinreb) who have represented the Secured Creditor in



                                                7
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




connection with the foreclosure action and related eviction proceeding. True and correct copies

of the Complaint and Amended Complaint in the EDNY Action are annexed hereto as Exhibit B

and Exhibit C, respectively. To date, neither the Complaint nor the Amended Complaint in the

EDNY Action has been served. A true and correct copy of the ECF docket report for the EDNY

Action (as of January 31, 2020) is annexed hereto as Exhibit D.

       14.     Notably, as reflected on the docket for the EDNY Action, the action is related to a

prior frivolous filing by Debtor (d/b/a “McCrary’s Justice Serv.”) under Case No. 15-cv-02386-

KAM-LB, brought against multiple attorneys, judges, and a court clerk (the “Related EDNY

Action”). See Ex. D; see also true and correct copies of the ECF docket report and filed

Complaint for the Related EDNY Action, annexed hereto as Exhibit E and Exhibit F,

respectively. The Hon. Kiyo A. Matsumoto, U.S.D.J. dismissed the Related EDNY Action sua

sponte for failure to state a claim upon which relief may be granted finding that Debtor’s claims

against the judges were barred by judicial immunity, and that Debtor failed to present a basis for

federal jurisdiction over her claims. True and correct copies of the Memorandum & Order and

accompanying Judgment dismissing the Related EDNY Action, dated June 3, 2015 and June 5,

2015, are annexed hereto collectively as Exhibit G.

       A. The Underlying Foreclosure Action, Debtor’s Failure to Obtain a Stay in State
          Court, and Bankruptcy Filings.

       15.     On May 18, 2012, Secured Creditor commenced a foreclosure action concerning

the Property in the Supreme Court of the State of New York, Kings County (the “Supreme

Court”) under Index No. 10623/2012 (the “Foreclosure Action”).

       16.     On May 29, 2012, Debtor filed her initial answer, and then filed a second answer

with counterclaims on May 16, 2013. True and correct copies of Debtor’s pleadings are annexed

collectively hereto as Exhibit H.

                                                8
      Case 1-19-46761-nhl        Doc 35      Filed 04/15/20    Entered 04/15/20 20:34:34




       17.     On March 4, 2014, Secured Creditor filed a note of issue in the Foreclosure

Action. Debtor subsequently filed a motion to vacate the note of issue and to dismiss the

Foreclosure Action, alleging Secured Creditor (the plaintiff in the Foreclosure Action) lacked

standing to foreclose. Debtor’s motion was denied by order of the Hon. Orin R. Kitzes dated

May 14, 2014 and entered on May 22, 2014, wherein Justice Kitzes noted that “[c]ontrary to the

defendant’s contentions, plaintiff established its lawful status to commence this foreclosure

action. . . . Here plaintiff’s proof established that it was the holder of the note endorsed in blank

and as such had standing to commence this action . . . .” A true and correct copy of the May 14,

2014 order is annexed hereto as Exhibit I.

       18.     On or about September 23, 2014, following numerous communications from

Secured Creditor’s co-counsel to Debtor in an attempt to schedule outstanding depositions,

Debtor filed a motion to compel Secured Creditor’s deposition, and for contempt, sanctions, and

to dismiss, again alleging lack of standing. Movant subsequently moved for a protective order

limiting the scope of Secured Creditor’s deposition.

       19.     On February 25, 2015, Judge Kitzes issued an order (1) denying Debtor’s motion

for contempt, sanctions, and dismissal; (2) denying Debtor’s request for summary judgment in

her favor, (3) denying Secured Creditor’s motion for a protective order on the basis that the

discovery deadline ordered by the Supreme Court had passed, and (4) directing the parties to

appear in the trial scheduling part on March 16, 2015. A true and correct copy of the February

25, 2015 order is annexed hereto as Exhibit J.

       20.     On April 13, 2015 and May 18, 2015, a trial was held before Special Referee

Tracy Capatano-Fox (the “Special Referee”). Despite acknowledging that Secured Creditor

produced the original Note for trial and the prior order by Justice Kitzes finding that Secured



                                                 9
      Case 1-19-46761-nhl       Doc 35      Filed 04/15/20   Entered 04/15/20 20:34:34




Creditor had established standing in the Foreclosure Action, the Special Referee recommended

dismissal of the action for lack of standing in a report dated September 11, 2015. A true and

correct copy of the Special Referee’s report is annexed hereto as Exhibit K.

       21.     Thereafter, on March 24, 2016, Secured Creditor served a motion seeking an

order rejecting the Special Referee’s report, granting summary judgment, striking Debtor’s

answer, appointing a referee to compute the amounts due to Secured Creditor, entering default

judgment against the non-appearing defendant, and amending the caption (the “Summary

Judgment Motion”).     A true and correct copy of the Summary Judgment Motion, without

exhibits, is annexed hereto as Exhibit L.

       22.     By order dated June 8, 2016 and entered on June 16, 2016, the Supreme Court,

inter alia, granted Secured Creditor’s Summary Judgment Motion, rejected the Special Referee’s

report, granted Movant an order of reference, struck Debtor’s answer, and dismissed Debtor’s

counterclaims with prejudice (the “MSJ Order”). On August 10, 2016, Secured Creditor served

the MSJ Order with a notice of entry. A true and correct copy of the MSJ Order under its

corresponding notice of entry is attached hereto as Exhibit M. Debtor did not file a motion

seeking relief from the MSJ Order.

       23.     On January 9, 2017, Secured Creditor served a motion for judgment of

foreclosure and sale (the “JFS Motion”). Secured Creditor’s counsel then learned that Debtor

had moved to Maryland and subsequently served another copy of the JFS Motion papers on

Debtor at her Maryland address on February 1, 2017. A true and correct copy of the affidavit of

service dated February 1, 2017 is annexed hereto as Exhibit N. On or about April 3, 2017,

Debtor served opposition to the JFS Motion on Secured Creditor’s counsel, but it does not appear

that Debtor ever filed the opposition papers with the Supreme Court. True and correct copies of



                                               10
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




the opposition and the Queens County Clerk’s Minutes are annexed hereto as Exhibit O and

Exhibit P, respectively.

          24.   Notably, Debtor acknowledged in her opposition to the JFS Motion that she had

already moved out of the Property and rented it to tenants with an option to buy:




Additionally, the return address on the envelope in which her opposition was mailed to Secured

Creditor t’s counsel at the time reflected that mail should be sent to her “care of” 1667 Colonial

Way, Frederic [sic], Maryland 21702.




See id.

          25.   In a subsequent order dated December 15, 2017 and entered on January 2, 2018,

the trial court granted Movant’s JFS Motion (the “JFS Order”). Secured Creditor served the JFS

Order with a notice of entry on January 19, 2018, copies of which were sent to both the Property

and to Debtor’s Maryland address.       A true and correct copy of the JFS Order under its




                                               11
      Case 1-19-46761-nhl       Doc 35      Filed 04/15/20    Entered 04/15/20 20:34:34




corresponding notice of entry is annexed hereto as Exhibit Q. Debtor did not file a notice of

appeal or motion seeking relief from the JFS Order.

       26.     The Property was sold at public auction on April 13, 2018. A referee’s deed (a

true and correct copy of which is annexed hereto as Exhibit R) dated May 24, 2018 and

conveying the Property to Secured Creditor was recorded in the Office of the City Register on

June 21, 2018, under CRFN 2018000205964.

       27.     Foreclosure Referee Dominic Villoni, Esq. (the “Referee”) filed his report of sale

on June 27, 2018 (the “Report of Sale”). Copies of the Report of Sale were served on Debtor at

both the Property and her Maryland address on June 25, 2018. A true and correct copy of the

affidavit of service dated June 25, 2018 is annexed hereto as Exhibit S.

       28.     On July 20, 2018, Secured Creditor filed a motion to confirm the Referee’s

Report of Sale (the “Motion to Confirm”). Copies of the Motion to Confirm papers were served

on Debtor at both the Property and her Maryland address on July 17, 2018. A true and correct

copy of the Motion to Confirm, with affidavit of service, is annexed hereto as Exhibit T. The

Motion to Confirm was granted without opposition by the Hon. Pam Jackman Brown on

December 5, 2018 (the “Memorandum Decision”).

       29.     Despite having not opposed the Motion to Confirm, Debtor filed a notice of

appeal from the Memorandum Decision confirming the Referee’s Report of Sale. Notably, the

Memorandum Decision was not an appealable order. A true and correct copy of Debtor’s notice

of appeal is annexed hereto as Exhibit U.

       30.     As noted in the M&W MFR, on January 22, 2019, Debtor filed a skeleton petition

under Case No. 19-40378-NHL which was later dismissed after this Court granted stay relief:




                                               12
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




See Doc. No. 15 at ¶ 19 and Ex. L.

       31.     After filing her notice of appeal, and following the June 25, 2019 dismissal of her

prior bankruptcy action (see Ex. A), on July 22, 2019, Debtor presented a motion in the Second

Department by order to show cause requesting a waiver of the applicable filing fees, permission

to perfect the appeal on the original papers, and a stay of the foreclosure proceedings pending the

outcome of the appeal. The Honorable Hector D. LaSalle signed the order to show cause but

declined to impose a stay, specifically striking out the stay provision. A true and correct copy of

the signed order to show cause is annexed hereto as Exhibit V.

       32.     Soon thereafter, the Second Department dismissed Debtor’s appeal on its own

motion because Debtor had not opposed the Motion to Confirm, and it denied the remainder of

Debtor’s motion as academic. A true and correct copy of the Second Department’s order is

annexed hereto as Exhibit W.

       33.     On November 7, 2019, Secured Creditor appeared in the Second Department in

response to notice that Debtor planned to present a motion for reinstatement of her dismissed

appeal. The Second Department scheduled the motion to be returnable on November 18, 2019.




                                                13
      Case 1-19-46761-nhl         Doc 35   Filed 04/15/20     Entered 04/15/20 20:34:34




       34.     On the morning of November 8, 2019, Secured Creditor appeared again in the

Second Department in response to notice from Debtor that she planned to present a second

motion – this time by order to show cause – for reinstatement of her dismissed appeal and a stay

of the eviction which had been scheduled for November 14, 2019 (the “Appellate Motion” noted

above). Upon presenting the Appellate Motion, Debtor also concurrently withdrew the motion

she filed the previous day. Again, the Second Department signed the order to show cause

accompanying the Appellate Motion but declined to stay the eviction. Moreover, the Second

Department also set the return date of the Appellate Motion as November 18, 2019, knowing the

eviction was scheduled for November 14, 2019. A true and correct copy of the Appellate Motion

is annexed hereto as Exhibit X.

       35.     Having again failed to obtain a stay from the Second Department and with the

eviction imminent, Debtor filed her latest Chapter 13 bankruptcy petition that same day. See

Doc. No. 1 (Petition dated November 8, 2019).

       36.     Debtor misrepresented in her petition that she resides at the Property and that over

the last 180 days before filing, she has lived in the Eastern District of New York longer than in

any other district. See id. Indeed, throughout the time the undersigned has represented Secured

Creditor in the Foreclosure Action and related appeal, Debtor has left repeated harassing

voicemails for the undersigned insisting that she does not reside at the Property, and demanding

that all papers be served only at Debtor’s Maryland address so as not to disturb her “tenants”

residing at the Property.

       37.     Additionally, in her subsequently filed schedules, Debtor misrepresented that she

owns and has lived at the Property from 2001 to the present, and failed to disclose that tenants

occupy the Property. See Doc. No. 12; see also Ex. R.



                                                14
      Case 1-19-46761-nhl        Doc 35     Filed 04/15/20   Entered 04/15/20 20:34:34




       38.    On March 4, 2020, Debtor filed a notice of voluntary conversion from Chapter 13

to Chapter 7. See Doc. No. 22.

       39.    On March 9, 2020, Secured Creditor withdrew its proof of claim (No. 3) filed in

this matter due to the fact that the Mortgage has been fully foreclosed and title to the Property

was transferred to Secured Creditor by referee’s deed on May 24, 2018. See Doc. No. 28.

       40.    On March 11, 2020, Debtor filed a letter addressed to the Court making multiple

outrageous and incorrect allegations regarding the Court, the Trustee, Secured Creditor, the

undersigned, and others. See Doc. No. 29.

       B. The EDNY Action and UCC Statement.

       41.    As noted in the M&W MFR by co-counsel, at an August 2, 2019 hearing in the

eviction action in Queens County Civil Court, “the Debtor was arrested for filing multiple UCC-

1’s against the Foreclosure Attorneys, Eviction Attorneys, the Per Diem Attorneys and the

presiding Hon. Judge Lansden.” See Doc. No. 15 ¶ 20 and Ex. M.

       42.    Apparently unpersuaded by sua sponte dismissal of her Related EDNY Action

(see Ex. G) and her subsequent arrest for improper UCC filings against multiple attorneys and

judges, on November 10, 2019 Debtor subsequently filed a frivolous UCC Statement against the

undersigned (incorrectly named therein as “Ragel G. Packer” on behalf of MERS), my colleague

Christopher P. Spina (also incorrectly named in connection with MERS), and PIB (incorrectly

listed as “Fannie Mae retained”). A true and correct copy of the UCC Statement is annexed

hereto as Exhibit Y.

       43.    Notably, PIB is not retained by Fannie Mae or MERS in connection with Debtor’s

case, nor do I or my colleague Mr. Spina represent MERS in connection with Debtor’s case.




                                               15
      Case 1-19-46761-nhl        Doc 35     Filed 04/15/20   Entered 04/15/20 20:34:34




Additionally, the UCC Statement contains the following purposeful misrepresentation in order to

improperly list PIB, Mr. Spina, and myself as “debtors”:




See Ex. Y.

          44.   The UCC Statement also lists Debtor’s Maryland address, further demonstrating

that she does not reside at the Property:




See id.

          45.   Debtor also filed the frivolous EDNY Action against the undersigned and

multiple other attorneys (including the foreclosure referee) on November 14, 2019, and amended

the complaint in the EDNY Action to include multiple additional attorneys and the “City

Marshall” on December 27, 2019. See Exs. B-D.

          46.   On February 2, 2020, Debtor (as “McCrary’s Justice Services”) also filed a

frivolous UCC Statement against Chapter 13 Trustee Marianne DeRosa and others. A true and

correct copy of the UCC Statement is annexed hereto as Exhibit Z.

          47.   For the reasons set forth herein, Movant’s application should be granted in its

entirety to allow Movant to proceed with actions necessary to dispose of the Appellate Motion,

to dismiss the EDNY Action, and to vacate the UCC Statement.




                                               16
      Case 1-19-46761-nhl        Doc 35      Filed 04/15/20    Entered 04/15/20 20:34:34




                                      LEGAL ANALYSIS

       A. This Court Should Grant Movant Stay Relief for Cause.

       48.     Bankruptcy Code § 362(a) imposes an automatic stay on, inter alia, enforcing

against a debtor or property of the debtor’s estate a judgment obtained before commencement of

the bankruptcy case, any act to obtain possession of property of debtor’s estate, and any act to

create, perfect, or enforce any lien against property of the estate. 11 U.S.C.S. § 362(a)(1), (2),

(3), and (4). However, § 362(c) states that the automatic stay on an act against property

continues – if not judicially terminated sooner – only “until such property is no longer property

of the estate.” 11 U.S.C.S. § 362(c)(1). Furthermore, pursuant to § 362(d)(2), the automatic stay

of an act against property can be lifted upon the request of a part where “the debtor does not have

an equity in such property” and “such property is not necessary to an effective reorganization.”

11 U.S.C.S. § 362(d)(2).

       49.     For purposes of § 362(c), “a case is presumptively filed not in good faith . . . as to

all creditors, if – (I) more than 1 previous case under any of chapters 7, 11, and 13 in which the

individual was a debtor was pending within the preceding 1-year period; [or] (II) a previous case

under any of chapters 7, 11, and 13 in which the individual was a debtor was dismissed within

such 1-year period, after the debtor failed to— (aa) file or amend the petition or other documents

as required by this title or the court without substantial excuse.” 11 U.S.C.S. § 362(c) (emphasis

added) (internal citations omitted). Further, a case is presumed not filed in good faith if “as to

any creditor that commenced an action under subsection (d) in a previous case in which the

individual was a debtor if, as of the date of dismissal of such case, that action was still pending

or had been resolved by terminating, conditioning, or limiting the stay as to actions of such

creditor.” 11 U.S.C.S. § 362(c)(3)(C)(ii).



                                                17
      Case 1-19-46761-nhl        Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




       50.     Section 362(d)(1) of the Bankruptcy Code provides that the automatic stay shall

be modified for “cause.” 11 U.S.C. § 362(d)(l).

       51.     “Cause is a flexible concept and courts often conduct a fact intensive, case-by-

case balancing test, examining the totality of the circumstances to determine whether sufficient

cause exists to lift the stay.” In re The SCO Group, Inc., 395 B.R. 852, 856 (Bankr. D. Del.

2007). Although bankruptcy courts typically look at a variety of factors, sufficient cause can be

found based on a single factor. In re Rexene Products, 141 B.R. 574, 576 (Bankr. D. Del. 1992).

       52.     “Cause” exists to lift the automatic stay where a debtor fails to make regular

payments to a secured party under an agreement. See In re Watson, 286 B.R. 594 (Bankr. D.

N.J. 2002); In re Jones, 284 B.R. 92, 98 (Bankr. E.D. Pa. 2002).

       53.     Accordingly, Secured Creditor is entitled to relief from the automatic stay because

the subject loan has been fully foreclosed and Debtor no longer owns or resides at the Property.

Thus, the Property is not property of the bankruptcy estate and this Court should grant stay relief

to permit Movant to proceed with the eviction, with resolving the Appeal Motion, dismissing the

EDNY Action, and vacating the UCC Statement. See In re Schiemer, 2009 WL 741887 (Bankr.

D. Ida. Mar. 19, 2009) (holding that cause for relief from stay existed by virtue of debtor’s lack

of ownership interest in the real property); see also In re Nyamekye, 2011 WL 3300335 (9th Cir.

BAP Feb. 15, 2011) (same).

       54.     Further, “a finding of bad-faith filing may be grounds for relief from the

automatic stay.” In re Eclair Bakery Ltd., 255 B.R. 121, 138 (Bankr. S.D.N.Y. 2000) (“[T]he

requirements for ‘cause’ for dismissal for bad faith filing, on the one hand, and for relief from

the stay for bad faith filing, on the other, are not substantively different, and bad faith has

frequently been held to provide sufficient cause to warrant both types of relief”).



                                                  18
      Case 1-19-46761-nhl       Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




       55.     Here, Debtor’s delay tactics in the Foreclosure Action and related appeal, her

prior and current frivolous bankruptcy filings and other filings against Movant’s attorneys and

other individuals, her purposeful misrepresentations in the bankruptcy petition and related

schedules, the immediacy of her current bankruptcy filing when she was denied a stay of eviction

by the Second Department, and her continued failure to comply with the bankruptcy

requirements, all demonstrate that Debtor has not filed this bankruptcy case in good faith.

       56.     Accordingly, this Court should grant Movant stay relief for cause, in order to

allow Secured Creditor and its attorneys to file the necessary motions to dispose with the EDNY

Action and the frivolous UCC Statement.

       B. Movant Should be Granted In Rem Relief from the Automatic Stay.

       57.     Cause also exists for in rem relief from the automatic stay pursuant to 11 U.S.C. §

362(d)(4) because the filing of the Debtor’s instant petition was part of a scheme to delay,

hinder, or defraud creditors involving multiple court filings affecting such real property. As

previously noted, the mortgage loan has been fully foreclosed, the Property went to sale and title

transferred to Movant nearly two years ago, and the Foreclosure Action has been pending for

more than eight years, delayed time and time again by the Debtor’s filing of frivolous motions,

appeals, bankruptcy petitions, and UCC filing statements.

       58.     Courts have consistently held that the timing and sequence of multiple bankruptcy

filings can be relied upon to infer that a debtor is engaging in a scheme to “delay, hinder and

defraud.” In re Montalvo, 2009 Bankr. LEXIS 3168, at *15 (E.D.N.Y. Oct. 5, 2009); see also In

re Keefer, 2005 Bankr. LEXIS 2149, at *11-12 (S.D.N.Y. Feb. 10, 2005). “The filing of a

bankruptcy petition merely to prevent foreclosure, without the ability or the intention to

reorganize, is an abuse of the Bankruptcy Code.” In re Felberman, 196 B.R. 678, 681 (S.D.N.Y.



                                                19
      Case 1-19-46761-nhl          Doc 35     Filed 04/15/20       Entered 04/15/20 20:34:34




1995); In re Blair, 2009 Bankr. LEXIS 4195, at *12 (E.D.N.Y Dec. 21, 2009) (“The mere timing

and filing of several bankruptcy cases is an adequate basis from which a court can draw a

permissible inference that the filing of a subsequent case was part of a scheme to hinder, delay

and defraud creditors . . . .”). Here, there can be no doubt that the Debtor, through her actions set

forth above including two bankruptcy petitions within a one-year period (the first of which was

dismissed due to Debtor’s failure to make Chapter 13 plan payments to the Trustee, failure to

comply with 11 U.S.C. § 521(e)(2)(A)(i), and failure to comply with the disclosure requirements

of E.D.N.Y. LBR 2003-1; and the current action, which was at risk of dismissal by the Chapter

13 Trustee for much the same reasons including, inter alia, Debtor’s failure to file a plan, failure

to make Chapter 13 plan payments to the Trustee, failure to provide required affidavits, and

failure to appear for the 341 Meeting of Creditors (see Doc. No. 19)), is an unrepentant repeat

filer who is perpetrating a scheme to delay, hinder, and defraud.

        C. Upon Entry of an Order Granting In Rem Relief from the Automatic Stay, the
           Debtor’s Bankruptcy Case Should Also Be Dismissed with a 2 Year Bar on
           Future Filings and Prospective Stay Relief.

        59.     11 U.S.C. § 1307(c) provides, in pertinent part, that “on request of a party in

interest . . . and after notice and a hearing, the court may . . . dismiss a case under this chapter . . .

for cause.”

        60.     “While each of Code sections 707(a), 1112(b), 1307(c) and 362(d)(1) states that

the authority it provides--dismissal or relief from stay, respectively--may be granted for ‘cause,’

and lists one or more examples of cause, each precedes the list with the word ‘includes,’ and

none of those lists is exhaustive. Cause, for either dismissal or relief from the stay, may be

found based on unenumerated factors, including ‘bad faith.’” In re Eclair Bakery Ltd., 255 B.R.

at 137; see also In re Prud’Homme, 161 B.R. 747, 749-50 (E.D.N.Y. 1993) (same).



                                                   20
      Case 1-19-46761-nhl        Doc 35      Filed 04/15/20     Entered 04/15/20 20:34:34




       61.      “Section 349(a) provides ‘Unless the court, for cause, orders otherwise, the

dismissal of a case under this title does not bar the discharge’ of a debt in a future filing or bar a

subsequent refiling. A court may bar a subsequent filing or except a debt from the effect of a

future filing for cause.” In re Prud’Homme, 161 B.R. at 750; see also In re Frieouf, 938 F.2d

1099 (10th Cir. 1991), cert. denied, Frieouf v. U.S., 117 L. Ed. 2d 408 (1992); In re Doss, 133

B.R. 108, 110 (Bankr. N.D. Ohio 1991); In re McKissie, 103 B.R. 189, 193 (Bankr. N.D. Ill.

1989); In re Walton, 116 B.R. 536, 541 (Bankr. N.D. Ohio 1990) (imposing a two-year

prohibition).

       62.      The good faith standard applied to bankruptcy petitions furthers the balancing

process between the interests of debtors and creditors which characterizes so many provisions of

the bankruptcy laws and is necessary to legitimize the delay and costs imposed upon parties to a

bankruptcy.” In re C-TC 9th Ave. P'ship, 113 F.3d 1304, 1310 (2d Cir. 1997) (internal citations

omitted).

       63.      Further, 11 U.S.C. § 109(g) provides that no individual may be a debtor within

180 days of the dismissal of a case “for willful failure of the debtor to abide by orders of the

court, or to appear before the court in proper prosecution of the case.”

       64.      Accordingly, given Debtor’s prior bankruptcy filed within one year of the current

filing – which was dismissed due to Debtor’s failure to comply with the requirements of the

Bankruptcy Code as described above, and where stay relief was previously granted in the prior

action before its dismissal – and bad faith attempts to delay Movant’s enforcement of its rights

with respect to the Property, dismissal of this case with a two-year bar on future filings and

additional prospective stay relief is warranted.




                                                   21
      Case 1-19-46761-nhl        Doc 35     Filed 04/15/20     Entered 04/15/20 20:34:34




       WHEREFORE, Secured Creditor PIB and its individual attorneys (as further described in

footnote 1, supra) respectfully requests that its instant motion be granted and that the Court enter

an order in the form proposed herewith.

Dated: New York, New York
       April 15, 2020
                                                     PARKER IBRAHIM & BERG LLP
                                                     Counsel for Movant,
                                                     U.S. Bank National Association, as Trustee
                                                     for the Holders of the First Franklin
                                                     Mortgage Loan Trust Mortgage Pass-
                                                     Through Certificates, Series 2005-FF10


                                                     /s/ Rachel G. Packer
                                                     Rachel G. Packer, Esq.
                                                     5 Penn Plaza, Suite 2371
                                                     New York, New York 10001
                                                     Phone: (212) 596-7037
                                                     Fax: (212) 596-7036
                                                     E-mail: rachel.packer@piblaw.com




                                                22
